*873The court decided that the plaintiffs were entitled to re-
cover in an opinion

per curiam

as follows:
These cases present the same legal questions which were before this court in the cases of Thomas C. Gibney v. The *874United States No. 48572; Joseph M. Ahearn v. The United States, No. 48610; and Donald M. Taylor v. The United States, No. 48611, all decided June 6, 1949 [114 C. Cls. 38, 65, 59]. The plaintiffs are, therefore, entitled to recover for the reasons given in those cases. Entry of judgments will be suspended to await the filing of a stipulation showing the amounts to which the plaintiffs are entitled.
In accordance with the above opinion, on July 10, 1950, judgments were entered as follows:
No. 48577, Stephen J. Teichner_$265.07
No. 48629, Paul G. Maki-$880. 24